 1

 2

 3

 4

 5                               UNITED STATES DISTRICT COURT
 6                                EASTERN DISTRICT OF CALIFORNIA
 7

 8   THOMAS LOGUIDICE,                               Case No. 1:18-cv-01652-AWI-JDP
 9                                                   ORDER ADOPTING FINDINGS AND
                    Plaintiff,
                                                     RECOMMENDATIONS
10
            v.
                                                     (ECF NO. 10)
11
     CALIFORNIA CORRECTIONAL HEALTH
12   CARE SERVICES, et al.,
13                   Defendant.
14
            Thomas Loguidice (“Plaintiff”) is a state prisoner proceeding pro se and in forma
15
     pauperis in this action. The matter was referred to a United States magistrate judge pursuant to
16
     28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
17
            On December 5, 2018, Magistrate Judge Jeremy Peterson entered findings and
18
     recommendations, recommending that all claims and defendants be dismissed, except for
19
     Plaintiff’s deliberate indifference claim against defendant Rich. (ECF No. 10, p. 11).
20
            Plaintiff was provided an opportunity to file objections to the findings and
21
     recommendations. Plaintiff filed a statement of non-opposition. (ECF No. 15, p. 1)
22
            In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this
23
     Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the
24
     Court finds the findings and recommendations to be supported by the record and proper analysis.
25
            Accordingly, THE COURT HEREBY ORDERS that:
26
                 1. The findings and recommendations issued by the magistrate judge on December
27
                    5, 2018, are ADOPTED in full;
28

                                                    1
 1            2. All claims and defendants are dismissed, except for Plaintiff’s deliberate
 2                indifference claim against Defendant Rich; and
 3            3. The Clerk of Court is DIRECTED to reflect the dismissal of defendant California
 4                Correctional Health Care Services on the Court’s docket.
 5
     IT IS SO ORDERED.
 6
     Dated: February 25, 2019
 7                                            SENIOR DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 2
